Citation Nr: 1507898	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-02 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for dizziness, to include as secondary to left ear hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1967 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The claims for service connection for left ear hearing loss and tinnitus were initially denied in an unappealed September 1996 rating decision.  

2.  The Veteran made several attempts to reopen the claims and was most recently denied in a November 2007 rating decision.

3.  The evidence received since the November 2007 rating decision is cumulative and redundant of the previous evidence of record and does not raise a reasonable possibility of substantiating the claims.

4.  Chronic dizziness, currently diagnosed as Meniere's disease with episodic dizziness, was not present in service or until years thereafter, is not etiologically related to a disease or injury during active duty, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Meniere's disease with episodic dizziness was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Service connection for left ear hearing loss and tinnitus was initially denied in a September 1996 rating decision.  The RO found that there was no evidence the claimed disabilities were incurred or aggravated during active duty service.  The Veteran did not appeal the September 1996 denial of the claims and the rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran made several attempts to reopen the claims for service connection for left ear hearing loss and tinnitus and was most recently denied in a November 2007 rating decision.  In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The evidence received since the November 2007 rating decision includes statements from the Veteran, records from the Gainesville VA Medical Center (VAMC) and an August 2010 VA audiological examination and medical opinion. 

The VA treatment records and August 2010 examination report are new evidence, as they were not of record at the time of the November 2007 rating decision, but they is not material.  The VA treatment records merely document ongoing treatment for the claimed left ear hearing loss and tinnitus; evidence of this nature was already of record at the time of the previous denials of the Veteran's claims.  The records do not relate to an unestablished fact necessary to substantiate the claims as they do not contain competent medical evidence of a link between the Veteran's hearing loss/tinnitus and active duty service.  The August 2010 VA examination report, while addressing the etiology of the Veteran's hearing loss and tinnitus, includes a medical opinion weighing against the claim.  After reviewing the claims file, including the private clinical records submitted in the course of the earlier claims for service connection, the VA examiner concluded that the Veteran's hearing loss and tinnitus were not related to in-service noise exposure.  As the August 2010 VA examiner's findings do not raise a reasonable possibility of substantiating the claim, the examination report is not material.  

The record also contains statements from the Veteran linking his hearing loss and tinnitus to noise exposure incurred during his service with the Air Force and National Guard.  The credibility of the Veteran's statements is presumed for the purposes of determining whether they are new and material evidence, but the statements are cumulative and redundant of statements previously of record.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran has consistently related his disabilities to in-service noise exposure and his current arguments are duplicative of those contained in a February 2003 statement.  Thus, his statements are not material evidence and are not sufficient to reopen the claims for service connection.  The claims to reopen entitlement to service connection for left ear hearing loss and tinnitus are denied.  


Service Connection Claim

The Veteran contends that service connection is warranted for chronic dizziness as it was incurred secondary to left ear hearing loss and tinnitus, or in the alternative, that it was incurred due to in-service noise exposure.  Treatment records from the Shands University of Florida Clinic and Gainesville VAMC show diagnoses of Meniere's disease, benign paroxysmal positional vertigo (BPPV), and hydrops dating since November 1997.  A current disability manifested by complaints of dizziness is therefore demonstrated. 

As a preliminary matter, the Board notes that service connection for dizziness on a secondary basis is not possible in this case as the Veteran is not service-connected for left ear hearing loss or tinnitus.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  However, the Board must still determine whether service connection is warranted for the claimed disability as directly due to service.  

Service connection may also be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

In this case, service treatment records are completely negative for any evidence of treatment or complaints related dizziness, vertigo, or Meniere's disease.  The Veteran's systems were normal upon examination for separation in July 1971 and he denied experiencing dizziness on the accompanying report of medical history.   Additionally, post-service treatment records do not document any complaints of dizziness until November 1997, more than 25 years after service, when he was seen at the Shands Clinic with a six month history of positional vertigo.  Following a physical examination and review of the Veteran's reported history, a variant of Meniere's disease was diagnosed.  At that time, the Veteran reported the onset of vertigo six months earlier.  While he experienced a sudden loss of left ear hearing four years earlier, at that time he had no vestibular symptoms.  This history is confirmed by a May 1992 medical record documenting the Veteran's development of left-sided hearing loss and tinnitus and denial of dizziness.  

There is also no competent medical evidence in support of the claim for direct service connection.  None of the Veteran's physicians have identified a link between the Veteran's dizziness and noise exposure during active duty and service treatment records contain no evidence of such a relationship.  The Veteran has also not reported a history of dizziness since service.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the Veteran's service-connected conditions are not chronic disabilities for the purposes of 38 C.F.R. § 3.303(b), his lay statements may support the claim under 38 C.F.R. § 3.303(a) and (d).  

In this case, the Veteran has not reported experiencing continuous episodes of dizziness since service.  Instead, he states that he began to experience intermittent dizzy spells shortly after leaving service which became more serious in 1977 when he first sought medical treatment.  He has continued to experience intermittent dizziness since that time.  The Veteran's reported history of intermittent dizzy spells is supported by the objective medical evidence of record; however, as noted above, the Veteran denied experiencing any dizziness prior 1997 when he was first diagnosed with Meniere's disease.  In any event, it is clear the Veteran has not experienced continuous dizziness since active duty service and service connection on this basis is not possible.  

Additionally, while the Veteran is competent to report observable symptoms, such as dizziness and vertigo, his opinion as to the cause of his disability simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (the etiology of the claimed disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), Jandreau at 1377 (lay persons not competent to diagnose cancer).  Thus, the Veteran's own assertions as to etiology have no probative value.  

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  In addition, the competent evidence does not establish that the Veteran's chronic dizziness was incurred or aggravated by a service-connected disability or active duty service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the development and substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to direct and secondary service connection was furnished to the Veteran in April 2010 and May 2010 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the April 2010 letter, the Veteran was provided notice of the criteria necessary for reopening a previously denied claim.  However, in the portion of the letter informing him of the reason for the prior denial of service connection for left ear hearing loss and tinnitus, he was told the claims were denied because "the evidence submitted was not new and material."  Although correct in terms of the most recent denials of his claims, the Board notes that the Veteran's claims were initially denied because the record did not establish a nexus between the claimed conditions and any incident of active service.  Therefore, the April 2010 letter did not adequately notify the Veteran as to the elements found insufficient in the previous denials of his claims. 

The Veteran has not alleged any prejudice resulting from the lack of notice on the Kent element of the claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  In August 2007 and August 2012 correspondence, the Veteran reported that he believed his hearing loss and tinnitus began as a result of active duty service in the Air Force and National Guard.  The Veteran has therefore demonstrated actual knowledge of the reason for the prior denials of his claims and the missing elements of service connection.  The Board finds that the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination and medical opinion in response to his claim to reopen service connection in August 2010.

The record does not contain a VA examination or medical opinion addressing the etiology of the claimed dizziness.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this case, there is no competent evidence that the claimed dizziness may be associated with active duty service.  Private treatment records link the condition to a viral infection and the Board has determined that the Veteran's statements regarding the etiology of his condition have no probative value.  Therefore, a VA examination or medical opinion is not required with respect to the claim for service connection for dizziness.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence not having been received, reopening of the claim for entitlement to service connection for left ear hearing loss is denied.

New and material evidence not having been received, reopening of the claim for entitlement to service connection for tinnitus is denied.
	
Entitlement to service connection for dizziness, currently diagnosed as Meniere's disease with episodic dizziness, to include as secondary to left ear hearing loss and tinnitus, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


